Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/14/2019, 3/5/2020 and 6/18/2020 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (U.S. PG-Publication # 2017/0188391), in view of Li et al. (U.S. PG-Publication # 2017/0332390).



          Consider claims 1 and 8, Rajagopal et al. clearly disclose a method of transmitting a sidelink signal by a user equipment (UE) in a wireless communication system, the method comprising:
          selecting semi-persistence resources (par. 152 (the scheduling assignment (SA) pool resources are scanned first before transmission to determine which of the SA and data pool resources are currently being used. The SA scan provides the information about the SA and data pool resources used by the UE, including the time and frequency resources and the persistence time for which this allocation (allocation period) (if semi-persistent) is valid)) for transmitting a plurality of sidelink signals based on sensing (fig. 5 (SL), par. 123 (in FIG. 5, the SL interface 500 comprises a plurality of UEs 501, 502, and E-UTRAN (e.g., eNB) 503, par. 230 (each UE may independently reset or initialize the resource re-selection counter to a value randomly chosen within a range of values. The range may be large enough to allow accurate sensing and small enough to meet latency and not have significant change in network conditions)): and
          transmitting the plurality of sidelink signals based on the selected semi-persistence resources ( fig. 12 (1260), par. 184 (the UE transmits on selected resources with selected parameters at step 1206)),
         wherein a resource reselection is performed (par. 230 (each UE may independently reset or initialize the resource re-selection counter to a value randomly chosen within a range of values. The range may be large enough to allow accurate sensing and small enough to meet latency and not have significant change in network conditions….. The range could also be dependent on the resource pool. The UE performs reselection when the counter reaches zero or is reset due to triggering of resource reselection based on other conditions))
          However, Rajagopal et al. do not specifically disclose transmissions of sidelink signals in the semi-persistence resources fail successively a predetermined number of times. 
          In the same field of endeavor, Li et al. clearly show:                   
          when transmissions of sidelink signals in the semi-persistence resources fail successively a predetermined number of times (par. 11 (The first method may obtain accurate information about channel occupation and reservation. However, when the PSCCH is not correctly received, e.g., when PSCCH collisions of multiple devices occur, the PSCCH-based sensing is failed); EN: A person skilled in the art can trigger a resource reselection if sensing attempts fail a number of times successively).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting a sidelink signal, as taught by Rajagopal, and show transmissions of sidelink signals in the semi-persistence resources fail successively a predetermined number of times, as taught by Li, so that the system can perform more efficiently.




          Consider claim 3, and as applied to claim 1 above, 
                         claim 10, and as applied to claim 8 above,
Rajagopal et al. clearly disclose a method, wherein the resource reselection is performed irrespective of a counter value for resource reselection (par. 230 (each UE may independently reset or initialize the resource re-selection counter to a value randomly chosen within a range of values. The range may be large enough to allow accurate sensing and small enough to meet latency and not have significant change in network conditions….. The range could also be dependent on the resource pool. The UE performs reselection when the counter reaches zero or is reset due to triggering of resource reselection based on other conditions)).





         Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (U.S. PG-Publication # 2017/0188391), in view of Li et al. (U.S. PG-Publication # 2017/0332390), and in view of prior art of record, INTEL CORPORATION: "Scheduling Assignment for Sidelink V2V Communication", 3GPP DRAFT; R1 -164141, 14 May 2016, XP051096573, hereinafter “Intel”.


          Consider claim 4, and as applied to claim 1 above, 
                         claim 11, and as applied to claim 8 above, 
Rajagopal et al. clearly disclose the method as described.
          However, Rajagopal et al. do not specifically disclose a bitmap. 
          In the same field of endeavor, Intel clearly shows:                   
          wherein the selected semi-persistence resources are indicated as available for data transmission and reception by a bitmap (Sections 3 and 4 and Table 1 "data pattern", Fig. 2 and 3, where the SPS allocation window contains multiple, repeated, transmission windows, each having resource allocated according to the same bitmap/data pattern).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting a sidelink signal, as taught by Rajagopal, and show a bitmap, as taught by Intel, so that the system can perform more efficiently. 




         Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (U.S. PG-Publication # 2017/0188391), in view of Li et al. (U.S. PG-Publication # 2017/0332390), and prior art of record, INTEL CORPORATION: "Scheduling Assignment for Sidelink V2V Communication", 3GPP DRAFT; R1 -164141, 14 May 2016, XP051096573, hereinafter “Intel”, and in view of prior art of record, SAMSUNG: "Semi-persistent transmission support for SL", 3GPP DRAFT; R1-162677, 2 April 2016, XP051080342, hereinafter “Samsung”. 


          Consider claim 5, and as applied to claim 4 above,
                         claim 12, and as applied to claim 11 above, 
Rajagopal et al. clearly disclose the method as described.
          However, Rajagopal et al. do not specifically disclose a length of the bitmap matches a generation period of a cooperative awareness message.
          In the same field of endeavor, Samsung et al. clearly show:                   
          wherein a length of the bitmap matches a generation period of a cooperative awareness message (CAM) (Section 2.3 "The resource allocation in the shared SPS resource pool can be based on the dynamic periodicity of CAM message transmissions).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting a sidelink signal, as taught by Rajagopal, and show a length of the bitmap matches a generation period of a cooperative awareness message, as taught by Samsung, so that the system can perform more efficiently.







         Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (U.S. PG-Publication # 2017/0188391), in view of Li et al. (U.S. PG-Publication # 2017/0332390), and prior art of record, INTEL CORPORATION: "Scheduling Assignment for Sidelink V2V Communication", 3GPP DRAFT; R1 -164141, 14 May 2016, XP051096573, hereinafter “Intel”, and in view of Novlan et al. (U.S. PG-Publication # 2016/0295624). 



          Consider claim 6, and as applied to claim 4 above, 
                         claim 13, and as applied to claim 11 above,
Rajagopal et al. clearly disclose the method as described.
          However, Rajagopal et al. do not specifically disclose the bitmap is applied repeatedly within a system frame number (SFN) period. 
          In the same field of endeavor, Novlan et al. clearly show:                   
          wherein the bitmap is applied repeatedly within a system frame number (SFN) period (fig. 16, par. 155 (The subframe bitmap illustrated in FIG. 16 is split into two regions, a control region and a data region. The first SC period starts at an offset from SFN=0 and is periodically repeated with a configurable length between 40 msec and 320 msec. It starts with the control region which contains the SCI0 control element carried by the PSCCH. SubframeBitmapSL (such as saSubframeBitmap 1630a, 1630b) indicates subframes used for PSCCH. Directly after the last bit of the SubframeBitmapSL which is set to 1, the data region starts. The SubframeBitmapSL consists of another bitmap, the T-RPT bitmap (such as mode 1 T-RPT bitmap 1620a, 1620b, 1620c), which is a bitmap indicating the subframes which are used for the data transmission. The mode 1 T-RPT bitmaps 1620a, 1620b, 1620c are repeated until the end of the SC Period, where the last occurrence may be truncated. The T-RPT bitmaps 1620a, 1620b, 1620c are dynamic and may therefore be different for each UE and for each SC Period)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting a sidelink signal, as taught by Rajagopal, and show the bitmap is applied repeatedly within a system frame number (SFN) period, as taught by Novlan, so that the system can perform more efficiently.






                                             Allowable Subject Matter

 	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462  
                                                                                                                                                                                                      June 25, 2021